Citation Nr: 9909957	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-40 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.  

2.  Entitlement to service connection for feverishness, night 
sweats, and hot flashes, claimed as due to undiagnosed 
illness.  

3.  Entitlement to service connection for chest pains, 
shortness of breath, and asthma, claimed as due to 
undiagnosed illness.

4.  Entitlement to service connection for joint and muscle 
pains of the knees, elbows, hands, and ankles, claimed as due 
to undiagnosed illness.

5.  Entitlement to service connection for an eye disorder (to 
include blurred vision, photophobia, and itching, redness, 
and irritation of the eyes), claimed as due to undiagnosed 
illness.

6.  Entitlement to service connection for stomach aches, 
diarrhea, and rectal itching, claimed as due to undiagnosed 
illness.

7.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

8.  Entitlement to service connection for allergic rhinitis 
(to include itchy throat, sneezing, runny nose, hay fever, 
and seasonal allergies), claimed as due to undiagnosed 
illness.

9.  Entitlement to service connection for a skin disorder (to 
include rash and urticaria), claimed as due to undiagnosed 
illness.

10.  Entitlement to an original rating in excess of 20 
percent for residuals of a neck and right upper extremity 
injury, C5-C6, with cervical nerve root irritation.  

11.  Entitlement to an original rating in excess of 10 
percent for memory loss, sleep disturbance, nervous disorder, 
moodiness, and poor concentration, due to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March to June 1981 and 
December 1990 to April 1991 (including Southwestern Asia 
service in support of Operation Desert Shield/Storm from 
January to March 1991).  Apparently prior and subsequent to 
those military duty periods, he had unverified periods of 
duty for training (DUTRA), including active duty for training 
(ACDUTRA) from July 18-August 1, 1992 and inactive duty 
training (INACDUTRA).  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1991 
rating decision by the No. Little Rock, Arkansas, Regional 
Office (RO), which denied service connection for residuals of 
a right-sided neck injury; and granted service connection and 
assigned a noncompensable evaluation for residuals of a right 
shoulder and elbow injury, effective April 16, 1991 (the 
rating sheet coded the residuals under Diagnostic Codes 5203 
and 5209, for respectively rating shoulder and elbow 
orthopedic impairment).  In April 1993, the Board remanded 
those issues for additional evidentiary development.  In the 
"introduction" section of that Remand, it was explained 
that the Board had reframed the aforementioned increased 
rating issue as two issues:  Entitlement to an increased 
(compensable) rating for residuals of a right shoulder injury 
and entitlement to an increased (compensable) rating for 
residuals of a right elbow injury.

In a May 1996 rating decision, the Nashville, Tennessee, 
Regional Office, in part, denied service connection for 
certain disabilities due to undiagnosed illnesses, including 
fatigue, memory loss, night sweats, hot flashes, chest pains, 
joint and muscle pains, an eye disorder, stomach aches, 
diarrhea, rectal itching, headaches, nervousness, skin 
rash/hives, itchy throat, sneezing, and runny nose; and 
granted service connection and assigned a 20 percent 
evaluation for residuals of a neck and right upper extremity 
injury, C5-C6, with cervical nerve root irritation (formerly 
rated as residuals of a right shoulder and elbow injury), 
effective April 16, 1991 (the rating sheet coded the 
residuals under Diagnostic Code 8599-8510, for rating 
peripheral nerve paralysis of the upper radicular group).  
Since the evidentiary record does not indicate that appellant 
has expressly withdrawn the aforementioned increased rating 
issue from appellate status, that issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In an October 1997 rating decision, the No. Little Rock RO, 
in part, granted service connection and assigned a 10 percent 
evaluation for memory loss, sleep disturbance, nervous 
disorder, moodiness, and poor concentration, due to 
undiagnosed illness, effective November 29, 1994 (the rating 
sheet coded the disability under Diagnostic Code 9400, for 
rating mental disorders).  After an October 1997 Supplemental 
Statement of the Case was issued on that issue, appellant 
submitted a December 1997 Substantive Appeal specifically 
appealing that issue.  Thus, the issue of entitlement to an 
original rating in excess of 10 percent for memory loss, 
sleep disturbance, nervous disorder, moodiness, and poor 
concentration, due to undiagnosed illness, is construed by 
the Board as an issue on appeal.  With regards to a 
procedural matter involving that increased rating issue, 
recently the VA amended its regulations for rating mental 
disorders, effective November 7, 1996.  See 38 C.F.R. 
§§ 4.125-130.  Section 4.132 has been redesignated as 
§ 4.130.

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the increased rating 
appellate issues as the following:  Entitlement to an 
original rating in excess of 20 percent for residuals of a 
neck and right upper extremity injury, C5-C6, with cervical 
nerve root irritation; and entitlement to an original rating 
in excess of 10 percent for memory loss, sleep disturbance, 
nervous disorder, moodiness, and poor concentration, due to 
undiagnosed illness.  

Consequently, the Board construes the appellate issues as 
those delineated on the title page of this decision, all 
which will be dealt with in the REMAND section below.

With respect to additional procedural matters, in his 
December 1997 Substantive Appeal, appellant requested a 
"Travel Board" hearing; and the Board remanded the case in 
May 1998 for the RO to schedule such hearing.  However, the 
following month, appellant withdrew in writing that hearing 
request.  

It is noted that the No. Little Rock RO currently has 
jurisdiction of the claim and was the RO that certified the 
case to the Board.

REMAND

Initial review of the evidentiary record indicates that 
appellant's service medical records for the initial period of 
service (March to June 1981) are not currently associated 
with the claims folder; and it is unclear whether the RO has 
adequately attempted to obtain them.  While appellant has not 
specifically alleged that the claimed disabilities are 
related to that service period, nevertheless any additional 
service medical records might prove relevant in deciding the 
etiology of these disabilities.  Additionally, the 
INACDUTRA/ACDUTRA medical records currently associated with 
the claims folder appear incomplete.  It is unclear whether 
the RO has adequately attempted to obtain these records.  In 
particular, although the RO apparently sent written requests 
for information to appellant's Army National Guard/Reserves 
units in May, November, and December 1993 and February 1994, 
it appears that only July 1992 ACDUTRA medical records were 
received.  Also, a September 1997 VA examination report 
indicated that appellant was still "active in the Texas 
National Guard."  While his contentions primarily concern 
Operation Desert Shield/Storm active service, nevertheless 
judicial precedents would appear to mandate that all of his 
available military medical records should be sought and 
associated with the claims folder.  Additionally, DUTRA 
medical records might prove relevant particularly concerning 
whether any claimed disability preexisted appellant's 
Operation Desert Shield/Storm active service.

Additionally, the evidentiary record indicates that appellant 
has been employed by a tire manufacturer since November 1989.  
It does not appear that the RO has sought appellant's 
employment medical records if any, which might shed light on 
the etiology of the claimed disabilities as well as any 
adverse industrial impact from the service-connected 
disabilities in issue.  The appellant will be informed of the 
opportunity to consider whether said records might contain 
pertinent information.

Additionally, while VA examinations have been conducted, some 
of the conclusions are not set forth with sufficient 
specificity to allow our review to proceed.  The deficiencies 
will be set forth in greater detail below.  In view of the 
need to attempt location of additional service medical 
records consideration of all the issues is deferred.  It 
appears that additional medical clarification as to the 
etiology of some of the claimed disabilities may prove 
beneficial in resolving the service connection appellate 
issues.  

With respect to the issue of an original rating in excess of 
20 percent for residuals of a neck and right upper extremity 
injury, C5-C6, with cervical nerve root irritation, it is 
reiterated that in an October 1991 rating decision, the RO 
denied service connection for residuals of a right-sided neck 
injury; and granted service connection and assigned a 
noncompensable evaluation for residuals of a right shoulder 
and elbow injury, effective April 16, 1991 (the rating sheet 
coded the residuals under Diagnostic Codes 5203 and 5209, for 
respectively rating shoulder and elbow orthopedic 
impairment).  The rating sheet noted that service medical 
records had revealed C7 nerve root irritation and right 
shoulder myofascial pain; and that a subsequent VA 
examination had shown right shoulder and elbow tenderness 
with radiographic evidence of a probable right 
acromioclavicular separation.  A March 1992 Statement of the 
Case was issued appellant, which included certain criteria 
set forth in Diagnostic Codes 5203 and 5209.  In a May 1996 
rating decision, a different VA Regional Office granted 
service connection and assigned a 20 percent evaluation for 
residuals of a neck and right upper extremity injury, C5-C6, 
with cervical nerve root irritation (formerly rated as 
residuals of a right shoulder and elbow injury), effective 
April 16, 1991 (the rating sheet coded the residuals under 
Diagnostic Code 8599-8510, for rating peripheral nerve 
paralysis of the upper radicular group).  However, it does 
not appear that subsequent Supplemental Statements of the 
Case have included the appropriate rating criteria for 
evaluating that service-connected disability, including 
Diagnostic Code 8599-8510. 

Additionally, it is unclear whether the RO has formally 
considered the applicability of Diagnostic Code 5293 (for 
rating intervertebral disc syndrome), with respect to 
evaluating the service-connected neck injury residuals.  It 
is also unclear whether the RO has considered whether the 
service-connected orthopedic residuals of the right upper 
extremity injury (involving the right shoulder and elbow) may 
warrant separate ratings apart from the neurologic residuals 
it has rated under Diagnostic Code 8599-8510, subject to the 
proscription against pyramiding.  Although the claims folder 
includes a recent July 1998 VA MRI study which revealed a 
herniated cervical disc, it is unclear whether the RO has 
considered this evidence or issued a Supplemental Statement 
of the Case addressing it (nor was that evidence submitted 
with a waiver).  Thus, additional medical development of this 
increased rating issue is deemed warranted, such as 
orthopedic and neurologic examinations, to adequately 
determine the nature and severity of the service-connected 
neck and right upper extremity disability.  

Concerning the issue of an original rating in excess of 10 
percent for memory loss, sleep disturbance, nervous disorder, 
moodiness, and poor concentration, due to undiagnosed 
illness, although appellant was afforded VA psychiatric and 
neurologic examinations in October 1997, the psychiatric 
examination report does not include a Global Assessment of 
Functioning (GAF) Scale score.  Additionally, the extent of 
any memory impairment appeared somewhat inconsistent on said 
examinations.  It is the Board's opinion that more extensive 
psychologic testing may be beneficial to determine the nature 
and severity of appellant's service-connected disability in 
question, particularly complaints of memory loss (See also 
July 1995 VA psychiatric examination, wherein 
neuropsychologic testing was recommended regarding cognitive 
impairment).  

Regarding several of the claimed disorders, recent 
examination has resulted in the notation of "no diagnosis."  
This followed such impressions as fatigue and muscle strain.  
The appellant gave a history of those complaints, and it 
needs to be clarified whether "no diagnosis" is the same as 
"not found."  It is noted that "not found" was noted after 
the recorded impression of feverishness and night sweats.

Regarding several of the other disorders, a clinical finding 
was recorded, without reference to onset.  An examination of 
the eyes noted "dry eye" symptoms.  This appears to be the 
only abnormality noted.  It is not clear whether this is a 
chronic disorder, and if so, whether it is in any way related 
to service.

Similarly, with regards to headaches, it is noted that the 
appellant has muscle tension headaches.  The etiology 
thereof, however is not reported.  Likewise, rhinitis and 
urticaria have been diagnosed, but a medical opinion as to 
etiology has not been set forth.

Accordingly, the case is REMANDED for the following:

1.  The RO should directly contact the 
Army National Guard/Reserves unit(s) that 
appellant has been assigned to and the 
ARPERCEN/National Personnel Records 
Center(NPRC) (or any other appropriate 
organization), to request written 
verification of all of appellant's 
ACDUTRA and INACDUTRA dates, as possible.  
If needed, the appellant's assistance in 
this undertaking should be solicited.

2.  The RO should directly request the 
Army National Guard/Reserves unit(s) that 
appellant has been assigned to and the 
ARPERCEN/NPRC (or any other appropriate 
organization), to search for any 
additional Army National Guard/Reserves 
medical records (including INACDUTRA and 
ACDUTRA) and active service medical 
records; and any such records should be 
associated with the claims folder.  The 
RO should request ARPERCEN/NPRC (or any 
other appropriate organization) to state 
in writing whether it has searched all 
applicable secondary sources for such 
records.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  Again, to 
the extent the appellant's assistance is 
needed in determining outfits, or other 
details for an informed request, his 
assistance should be requested.

3.  The RO should contact and request 
appellant to provide any additional Army 
National Guard/Reserves medical records 
(including INACDUTRA and ACDUTRA) and 
active service medical records, that he 
may have in his possession.  
Additionally, the RO should request him 
to provide any clinical records in his 
possession (not presently associated with 
the claims folder), pertaining to the 
claimed disabilities, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

4.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete name 
and address of any former and present 
employer, including, but not limited to, 
Cooper Tire and Rubber Company, where 
pertinent records might be obtained.  If 
the appellant indicates there are some 
records of treatment that employers might 
have they should be sought.  (It is noted 
that several of the disorders for which 
claims have been made have been said not 
to have interfered with employment.)  If 
the appellant indicates that no pertinent 
records exist, then no additional action 
need be taken.  If records are 
potentially reported available, the RO 
should exercise due diligence in 
attempting to obtain these records.  If 
the address(es) of said employer(s) have 
changed, the RO should make reasonable 
attempts to pursue alternative avenues 
for securing these records.  Any relevant 
employment medical records should be 
obtained and associated with the claims 
folder.  Again, to the extent that it is 
indicated that records may exist, the 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA.

5.  The RO should obtain any additional 
VA medical treatment records with respect 
to appellant's claimed disabilities; and 
associate these with the claims folder.  
The appellant should provides dates and 
appropriate locations of any treatment, 
the records of which are not in the 
claims folder.

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

7.  The RO should arrange for 
comprehensive VA physical examination(s) 
to be conducted.  To the extent 
indicated/needed examination(s) to detail 
orthopedic, neurologic, psychiatric, 
ophthalmologic, pulmonary, 
cardiovascular, and gastrointestinal 
findings should be conducted.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner(s) for 
review prior to the examination(s).

With regard to all examination(s) 
conducted, the examiner(s) should opine, 
with degree of probability expressed, as 
to the etiology of any chronic (versus 
acute) disabilities currently present 
(i.e., are any chronic disabilities 
currently present, and if so, are they 
causally or etiologically related to 
appellant's military duty, including 
periods of DUTRA, active service, and 
active service in the Persian Gulf)?  If 
any chronic disability preexisted 
military duty, did it undergo a permanent 
increase in severity not due to natural 
progression during military duty?  The 
examiner(s) should opine as to whether 
there are objective signs and symptoms of 
chronic disabilities resulting from an 
undiagnosed illness.  In the event that 
any complaints are merely symptoms of 
some underlying disease or injury, the 
examiner(s) should state what the 
underlying disease or injury is and 
whether such underlying disease or injury 
is causally or etiologically related to 
appellant's military duty, including 
periods of active duty, DUTRA, and/or 
active duty service in the Persian Gulf.  
However, if any findings represent a 
chronic disease entity, rather than mere 
symptom of some underlying disease or 
injury, it should be indicated whether it 
is causally or etiologically related to 
appellant's military duty.  

With respect to those symptoms noted only 
by history, if there are no physical 
findings, that should be set forth.  If 
there are current physical findings, the 
examiners should set forth whether there 
is any etiological relationship to 
service or duty that can be discerned.  
If no relationship can be discerned, that 
too should be set forth in detail.

8.  With respect to the issue of an 
original rating in excess of 20 percent 
for residuals of a neck and right upper 
extremity injury, C5-C6, with cervical 
nerve root irritation, the RO should 
arrange appropriate examinations, such as 
orthopedic and neurologic examinations.  
All indicated tests and studies should be 
performed, including, but not limited to, 
range of motion studies of the neck, 
right shoulder, and right elbow expressed 
in degrees.  

The examiners should review the entire 
claims folder and describe in detail all 
residuals reasonably attributable to the 
service-connected residuals of a neck and 
right upper extremity injury, C5-C6, with 
cervical nerve root irritation and their 
current severity.  The examiners should 
state whether the neck, right shoulder, 
and right elbow result in any muscle 
loss, atrophy, weakness, weakened 
movement, excess fatigability, and 
incoordination; and if so, describe the 
nature and severity thereof.  The 
examiners should describe in detail all 
neurologic symptoms involving the neck 
and right upper extremity reasonably 
attributable to the service-connected 
disability.

The examiners are requested to specify 
whether any painful motion of the neck, 
right shoulder, and right elbow is 
clinically elicited, and if so, the 
nature, location, and intensity of the 
pain should be described in detail.  Any 
objective indications of such pain should 
be described.  The examiners should 
elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected disability in question 
has upon appellant's daily activities.  
See DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995).  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disability in question should 
be described in detail (e.g., any 
impairment of right upper extremity 
lifting ability, etc.).  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the reports.

9.  With respect to the issue of an 
original rating in excess of 10 percent 
for memory loss, sleep disturbance, 
nervous disorder, moodiness, and poor 
concentration, the RO should arrange VA 
psychiatric and psychologic examinations 
to determine the nature and current 
severity of the service-connected 
disability.

The entire claims folder should be 
reviewed by the examiners prior to the 
examinations.  It is noted that the 
claims folder contains the old and new 
rating criteria for evaluating mental 
disorders (See October 1997, Supplemental 
Statement of the Case.)  The examiner(s) 
should specify in detail:  (a) Which 
symptoms are reasonably attributable to 
the service-connected disability in 
question versus any other condition(s) 
that may be present; and (b) the degree 
to which the service-connected disability 
impacts upon social and industrial 
adaptability (it should be pointed out 
that disabilities for which service 
connection is not in effect may not be 
considered for rating the severity of a 
veteran's service-connected disability).  

The examiner(s) are requested to specify 
the nature, content, intensity, and 
frequency of appellant's service-
connected disability in question; any 
cognitive impairment resulting therefrom; 
and the degree to which the psychiatric 
symptoms impact upon social and 
industrial adaptability.  The psychiatric 
examination report should assign him a 
GAF Scale score for the service-connected 
disability, and explain what the assigned 
score represents.  The degree of 
functional impairment or interference 
with daily activities, including 
employability, if any, by the service-
connected disability in question should 
be described in detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner(s).  

10.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for the claimed 
disabilities, including consideration of 
the provisions of 38 C.F.R. § 3.317 
(1998) regarding certain disabilities due 
to undiagnosed illnesses for Persian Gulf 
service veterans.  The RO should 
initially determine whether these service 
connection issues are well-grounded, 
analyzing this question with respect to 
each such disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 
(1992), and Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), 
wherein the Court held, in pertinent part 
"[i]n the absence of proof of a present 
disability there can be no valid claim."  
See also Moore (Howard) v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), 
in which the Court held that the claims 
were well grounded, where service medical 
records were missing but there was 
evidence of present disability.  If the 
RO determines that these service 
connection claims are not well-grounded, 
the RO should consider Robinette v. 
Brown, 8 Vet. App. 69 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  

If the RO determines that these service 
connection claims are well-grounded, then 
these issues should be adjudicated under 
appropriate statutory and regulatory 
provisions, including direct-incurrence 
service connection and consideration of 
the provisions of 38 C.F.R. § 3.317.  

11.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an original rating in 
excess of 20 percent for residuals of a 
neck and right upper extremity injury, 
C5-C6, with cervical nerve root 
irritation, with consideration of all 
applicable laws and regulations, 
including, but not limited to Diagnostic 
Codes 5293 and 8599-8510.  The RO should 
specifically state whether any cervical 
spinal pathology is part and parcel of or 
related to the service-connected 
residuals of a neck and right upper 
extremity injury, C5-C6, with cervical 
nerve root irritation under appropriate 
legal theories; e.g., secondary service 
connection (including service-connected 
disability as proximate cause of non-
service-connected disability, and post-
service aggravation of non-service-
connected disability by service-connected 
disability).  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should consider 
the applicability of separately rating 
the orthopedic and neurologic residuals 
of the service-connected disability in 
question, subject to the prohibition 
against pyramiding.  See 38 C.F.R. § 4.14 
(1998); and Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

The RO should also consider the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1998), pertaining to extraschedular 
evaluation.

12.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an original rating in 
excess of 10 percent for memory loss, 
sleep disturbance, nervous disorder, 
moodiness, and poor concentration, due to 
undiagnosed illness, with consideration 
of all applicable laws and regulations, 
including the old and newly amended 
general rating formula for mental 
disorders.

The RO should also consider the 
applicability of 38 C.F.R. § 3.321(b)(1).

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no outcome in this case by the action 
taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


